Case 2:21-cv-00040-JRG Document 73 Filed 09/13/21 Page 1 of 4 PageID #: 1625




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 GESTURE TECHNOLOGY PARTNERS,
 LLC,
           Plaintiff
                                                         JURY TRIAL DEMANDED
 v.

 HUAWEI DEVICE CO., LTD.,                              C.A. NO. 2:21-cv-00040-JRG
 HUAWEI DEVICE USA, INC.,
                                                       LEAD CONSOLIDATED CASE
               Defendants.

 SAMSUNG ELECTRONICS CO., LTD.                         C.A. NO. 2:21-cv-00041-JRG
 AND SAMSUNG ELECTRONICS AMERICA,
 INC.,
          Defendants.


        JOINT CLAIM CONSTRUCTION CHART PURSUANT TO RULE 4-5(d)

       Pursuant to Eastern District of Texas Local Patent Rule 4-5(d) Plaintiff Gesture

Technology Partners, LLC (“GTP”) and Defendants Huawei Device Co., Ltd., Huawei Device

USA, Inc., and Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc.,

(collectively, “Defendants”) hereby submit the Joint Claim Construction Chart attached hereto as

Exhibit A.


Dated: September 13, 2021                   Respectfully submitted,


                                            By: /s/ Fred I. Williams
                                            Fred I. Williams
                                            Texas State Bar No. 00794855
                                            Michael Simons
                                            Texas State Bar No. 24008042
                                            WILLIAMS SIMONS & LANDIS PLLC
                                            327 Congress Ave., Suite 490
                                            Austin, TX 78701
                                            Tel: 512-543-1354
                                            fwilliams@wsltrial.com
                                            msimons@wsltrial.com

                                                   1
Case 2:21-cv-00040-JRG Document 73 Filed 09/13/21 Page 2 of 4 PageID #: 1626




                                   Todd E. Landis
                                   State Bar No. 24030226
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   2633 McKinney Ave., Suite 130 #366
                                   Dallas, TX 75204
                                   Tel: 512-543-1357
                                   tlandis@wsltrial.com

                                   John Wittenzellner
                                   Pennsylvania State Bar No. 308996
                                   WILLIAMS SIMONS & LANDIS PLLC
                                   1735 Market Street, Suite A #453
                                   Philadelphia, PA 19103
                                   Tel: 512-543-1373
                                   johnw@wsltrial.com

                                   Attorneys for Plaintiff
                                   Gesture Technology Partners, LLC

                                   /s/ Christopher W. Kennerly
                                   Christopher W. Kennerly (TX Bar No. 00795077)
                                   chriskennerly@paulhastings.com
                                   Radhesh Devendran (pro hac vice)
                                   radheshdevendran@paulhastings.com
                                   PAUL HASTINGS LLP
                                   1117 S. California Avenue
                                   Palo Alto, CA 94304
                                   Telephone: (650) 320-1800
                                   Facsimile: (650) 320-1900

                                   Allan M. Soobert
                                   allansoobert@paulhastings.com
                                   PAUL HASTINGS LLP
                                   2050 M Street NW
                                   Washington, D.C. 20036
                                   Telephone: 202-551-1700
                                   Facsimile: 202-551-1705

                                   Elizabeth L. Brann
                                   elizabethbrann@paulhastings.com
                                   PAUL HASTINGS LLP
                                   4747 Executive Drive, 12th Floor
                                   San Diego, CA 92121
                                   Telephone: (858) 458-3000
                                   Facsimile: (858) 458-3005

                                         2
Case 2:21-cv-00040-JRG Document 73 Filed 09/13/21 Page 3 of 4 PageID #: 1627




                                   Robert Laurenzi robertlaurenzi@paulhastings.com
                                   PAUL HASTINGS LLP
                                   200 Park Avenue
                                   New York, NY 10166
                                   Telephone: (212) 318-6000
                                   Facsimile: (212) 319-4090

                                   Melissa R. Smith (TX Bar No. 24001351)
                                   GILLAM & SMITH, LLP
                                   303 S. Washington Ave.
                                   Marshall, TX 75670
                                   Telephone: (903) 934-8450
                                   Facsimile: (903) 934-9257
                                   melissa@gillamsmithlaw.com

                                   Attorneys for Defendants Samsung Electronics Co.,
                                   Ltd and Samsung Electronics America, Inc.

                                   /s/ Kent E. Baldauf, Jr.
                                   Kent E. Baldauf, Jr. (PA ID No. 70793)
                                   Bryan P. Clark (PA ID No. 205708)
                                   THE WEBB LAW FIRM
                                   One Gateway Center
                                   420 Ft. Duquesne Blvd., Suite 1200
                                   Pittsburgh, PA 15222
                                   412.471.8815
                                   412.471.4094 (fax)
                                   kbaldaufjr@webblaw.com
                                   bclark@webblaw.com

                                   J. Mark Mann (TX ID No. 12926150)
                                   G. Blake Thompson (TX ID No. 24042033)
                                   MANN TINDEL & THOMPSON
                                   201 E. Howard Street
                                   903.657.8540
                                   903.657.6003 (fax)
                                   mark@themannfirm.com
                                   blake@themannfirm.com

                                   Attorneys for Defendants Huawei Device Co., Ltd.,
                                   and Huawei Device USA, Inc.




                                         3
Case 2:21-cv-00040-JRG Document 73 Filed 09/13/21 Page 4 of 4 PageID #: 1628




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on September 13, 2021, the undersigned caused a

copy of the foregoing document to be served on all counsel of record via the Court’s CM/ECF

system, pursuant to the Federal Rules of Civil Procedure.

                                                    /s/ Fred Williams
                                                    Fred Williams


                            CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that counsel for Defendants and counsel for Gesture

Technology Partners, LLC met and conferred, and all parties agree to filing the foregoing

document as a joint statement.

                                                    /s/ Fred Williams
                                                    Fred Williams




                                                   4
